Case 1:20-mc-00212-AJN Document 42-23 Filed 06/29/20 Page 1 of 4




                      EXHIBIT 23
    Case
  Case    1:19-cv-03619-VSB Document
       1:20-mc-00212-AJN     Document 42-23
                                      31-1 Filed
                                            Filed09/23/19
                                                  06/29/20Page 2 ol2 of 4
                                                            Page



IN THE HIGH COURT OF JUSTICE           Claim Nos. CL-20:~9-262
BUSINESS AND PROPERTY COURTS OF ENGLAND AND WAI

COMMERCIAL COURT (C~BD)
The Hon. Mrs Justice Moulder (in public)                               CL-2019-000262


BETWEEN:-

                        BSG RESOURCES LIMITED
                                   Claimant (Challen,qe Application) /
                                     Defendant (Enforcement Claim)
                                - and -

                              (1) VALE S.A.
                                   Defendant (Challenqe Application)/
                                        Claimant (Enforcement Claim)
                             (2) FILIP DE LY
                        (3) DAVID A.R. WILLIAMS
                          (4) MICHAEL HWANG
                                   Defendants (Challenqe Application)




                                   ORDER



UPON the hearing of the application by Vale SA ("Vale") for security for
costs under s. 70(6) of the Arbitration Act 1996 ("the Act") and security
in respect of the amounts ordered to be paid under a Final Award dated 4
April 2019 (the "Award") pursuant to s. 70 (7) of the Act by way of an
application notice dated 21 June 2019 (the "Security Applications")

AND UPON an Order of the Hon. Mr Justice Bryan dated 9 May 2019
granting Vale permission to enforce the Award in the same manner as a
judgment or order of the High Court to the same effect under s. 66 of the
Arbitration Act 1996 (the "Enforcement Order")

AND UPON the hearing of an application by BSG Resources Limited
("BSGR")   to   set   aside,   alternative   to   stay   enforcement   of,   the
Enforcement Order by way of an application notice dated 23 May 2019
(the "Set Aside/Stay Application")
       Case
     Case    1:19-cv-03619-VSB Document
          1:20-mc-00212-AJN     Document 42-23
                                         31-1 Filed
                                               Filed09/23/19
                                                     06/29/20Page 3 of3 4of 4
                                                               Page



AND UPON the hearing of an application by BSGR to amend the annex to
the arbitration claim form by way of an application notice dated 22 August
2019 (the "Amendment Application")

AND UPON hearing Leading Counsel for Vale (David Foxton QC) and
Leading Counsel for BSGR (Jeffrey Gruder QC)

IT IS ORDERED that :-


       The Security Applications, the Set Aside/Stay Application and the
       Amendment Application shall be heard in public.

2.     As to the Security Applications:

        2.1   By 4.30pm on 4 October 2019, BSGR shall give security for
              Vale’s     costs     of    Claim   No.        CL-2019-262     in   the   sum   of
              US$510,000 (or its equivalent in pounds sterling on the date
              of payment) by payment of that sum into court or the
              provision of security in a form otherwise agreed with Vale.

        2.2   BSGR’s claim in Claim No. CL-2019-262 shal be dismissed if
              the security is not provided by that date.

        2.3   Otherwise, the Security Applications are dismissed.

       As to the Set Aside/Stay Application:

        3.1   The Enforcement Order shall not be set aside.

        3.2   There shall be no stay of execution of the Enforcement Order
              and,     for   the        avoidance      of    doubt,   the    prohibition     on
              enforcement of the Award under CPR r. 62.18(9)(b) no longer
              applies.

4.     As to the Amendment Application:

        4.1   BSGR is permitted to amend the Arbitration Claim Form in the
              form attached to its application dated 22 August 2009, save
              that BSGR is not permitted to introduce the final sentence of
       Case
     Case    1:19-cv-03619-VSB Document
          1:20-mc-00212-AJN     Document 42-23
                                         31-1 Filed
                                               Filed09/23/19
                                                     06/29/20Page 4 of4 4of 4
                                                               Page



              paragraph 41 to Annex to the Arbitration Claim Form (which
              amendment was not pursued).

        4.2   Service of the Amended Arbitration Claim Form is dispensed
              with.

        4.3   BSGR shall file the Amended Arbitration Claim Form verified
              by a statement of truth by 4.30pm on 27 September 2019.

5.     As to the costs of the applications:

        5.1   Vale shall pay BSGR’s costs of the Security Application, which
              are summarily assessed in the sum of £130,000.

        5.2   BSGR shall pay Vale’s costs of the Set Aside/Stay Application,
              which (together with the costs ordered to be paid in paragraph
              5 of the Enforcement Order) are summarily assessed in the
              sum of £130,000.

        5.3    The costs of the Amendment Application shall be costs in the
              case in Claim No. CL-2019-262.

        5.4   Subject to paragraph 5.3 above, BSGR shall pay Vale’s costs
              of and occasioned by the amendments to the Arbitration
              Claim Form, to be assessed (if not agreed) on disposition of
              Claim No. CL-2019-262.

        5.5   The costs ordered to be paid under paragraphs 5.1 and 5.2
              shall be set off against each other, such that no sum is to be
              paid by either Vale or BSGR under those paragraphs.




Dated this 20th day of September 2019
